United States Bankruptcy Appellate Panel
                             FOR THE EIGHTH CIRCUIT



                                     No. 04-6041 NE


In re:                                       *
                                             *
Patricia A. Sanabria,                        *
a/k/a Patricia S. Bonilla,                   *
                                             *
         Debtor.                             *
                                             *
Patricia A. Sanabria,                        *        Appeal from the United States
                                             *        Bankruptcy Court for the
         Debtor - Appellant,                 *        District of Nebraska
                                             *
               v.                            *
                                             *
American National Bank,                      *
                                             *
         Creditor - Appellee.                *



                                Submitted: October 27, 2004
                                 Filed: November 16, 2004



Before KRESSEL, Chief Judge, SCHERMER and FEDERMAN, Bankruptcy
Judges

SCHERMER, Bankruptcy Judge
       Patricia A. Sanabria (“Debtor”) appeals the bankruptcy court’s1 order granting
American National Bank (“Creditor”) relief from the automatic stay of 11 U.S.C.
§ 362 with respect to the Debtor’s vehicle. We have jurisdiction over this appeal
from the final order of the bankruptcy court. See 28 U.S.C. § 158(b). For the reasons
set forth below, we affirm.

                                         ISSUE

        The issue raised by the parties in their briefs is whether a Chapter 7 debtor’s
options with respect to a secured debt are limited to redemption, reaffirmation, or
surrender of the collateral or whether a fourth option of doing nothing is available to
a debtor who is current on payments to the secured creditor. The Circuit Courts of
Appeals which have addressed this issue are split.2 The issue has not been addressed
in the Eight Circuit at an appellate level and the trial courts within this circuit are
split.3 While a definitive ruling on that issue might be helpful in this circuit, the issue


      1
      The Honorable Timothy J. Mahoney, Chief Judge, United States
Bankruptcy Court for the District of Nebraska.
      2
        For cases recognizing the “fourth option” see, e.g., Price v. Delaware State
Police Fed. Credit Union (In re Price), 370 F.3d 362 (3rd Cir. 2004); McClellan
Fed. Credit Union v. Parker (In re Parker), 139 F.3d 668 (9th Cir. 1998); Capital
Communications Fed. Credit Union v. Boodrow (In re Boodrow), 126 F.3d 43 (2nd
Cir. 1997); Home Owners Funding Corp. v. Belanger (In re Belanger), 962 F.2d
345 (4th Cir. 1992); Lowery Fed. Credit Union v. West, 882 F.2d 1543 (10th Cir.
1989). For cases insisting on redemption, reaffirmation, or surrender, see, e.g.,
Bank of Boston v. Burr (In re Burr), 160 F.3d 843 (1st Cir. 1998); Johnson v. Sun
Finance Co. (In re Johnson), 89 F.3d 249 (5th Cir. 1996); Taylor v. AGE Fed.
Credit Union (In reTaylor), 3 F.3d 1512 (11th Cir. 1993); In re Edwards, 901 F.2d
1383 (7th Cir. 1990).
      3
       Compare, e.g. In re Canady-Houston, 281 B.R. 286 (Bankr. W.D. Mo.
2002)(recognizing “fourth option”) with In re Kennedy, 137 B.R. 302 (Bankr.
E.D. Ark. 1992)(redemption, reaffirmation, and surrender are exclusive options).
                                            2
is not properly before this Court. Instead, the limited issue on appeal is whether the
bankruptcy court abused its discretion when it granted the Creditor’s motion for relief
from the automatic stay of 11 U.S.C. § 362 to pursue its interests in the Debtor’s
vehicle. We conclude that the bankruptcy court did not abuse its discretion when it
granted the Creditor’s request for relief from the automatic stay.

                                 BACKGROUND

       The Debtor filed a petition for relief under Chapter 13 of the Bankruptcy
Code on April 11, 2002. On March 11, 2004, the Debtor’s case was converted to a
case under Chapter 7 of the Bankruptcy Code. The Debtor did not file a statement of
intention as is required by Section 521(2)(A). On April 14, 2004, the Creditor filed
a motion for relief from the automatic stay with respect to the Debtor’s vehicle. In
the motion, the Creditor alleged that the Debtor has no equity in the vehicle, that the
Creditor’s interest in the vehicle is not adequately protected, and that the vehicle is
not necessary to an effective reorganization. (Motion, ¶¶ 5 and 6, p. 2.) The parties
do not dispute the fact that the Debtor has no equity in the vehicle.

       The court held a hearing on the motion for relief and issued its order granting
the Creditor relief from the automatic stay. The court found that the Debtor had no
equity in the vehicle and that the Debtor’s case was a case under Chapter 7. The
court also found that the Debtor had not attempted to redeem the vehicle or reaffirm
the debt, nor had the Debtor surrendered the vehicle or claimed the vehicle as exempt.
The court then concluded that the Debtor’s options with respect to the vehicle are
limited to those options set forth in Section 521(2)(A). The court granted the
Creditor’s request for relief from the automatic stay. The Debtor appeals that order.




                                          3
                            STANDARD OF REVIEW

       A decision to grant or deny a motion for relief from the automatic stay is within
the discretion of the bankruptcy court and is reviewed for an abuse of discretion.
In re Kirwan, 164 F.3d 1175, 1178 (8th Cir. 1999); In re Bowman, 253 B.R. 233, 237
(B.A.P. 8th Cir. 2000); In re Blan, 237 B.R. 737, 739 (B.A.P. 8th Cir. 1999). An abuse
of discretion will only be found if the lower court’s judgment was based on clearly
erroneous factual findings or on erroneous legal conclusions. Bowman, 253 B.R. at
237; Blan, 237 B.R. at 739.

                                   DISCUSSION

      A court may grant relief from the automatic stay with respect to an act against
property if the debtor does not have equity in the property and the property is not
necessary to an effective reorganization. 11 U.S.C. § 362(d)(2). Here, the court
properly found that the Debtor has no equity in the vehicle. Furthermore, since the
Debtor’s case is a liquidation case under Chapter 7 of the Bankruptcy Code, no
reorganization is in process for which the vehicle could be necessary. The court did
not abuse its discretion in granting relief from the automatic stay.

       We understand that the Debtor would like a ruling from this Court on the
availability of the “fourth option” with respect to collateral. If the Debtor seeks a
ruling on that issue, she should file an adversary proceeding seeking a declaratory
judgment that she need not comply with Section 521 of the Bankruptcy Code because
of the existence of the “fourth option.”




                                           4
                                 CONCLUSION

      The court did not abuse its discretion in terminating the automatic stay where
the Debtor has no equity in the vehicle and no reorganization is in process. The
order of the bankruptcy court is accordingly AFFIRMED.




                                         5